                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                       UNITED STATES DISTRICT COURT

                                   9                                      NORTHERN DISTRICT OF CALIFORNIA

                                  10                                             San Francisco Division

                                  11        UNITED STATES OF AMERICA ex rel.                  Case No. 16-cv-00889-LB
                                            MICHAEL MCNALL and KARYL
                                  12        MCNALL,
Northern District of California
 United States District Court




                                                                                              ORDER DISMISSING CASE
                                  13                        Plaintiffs,                       WITHOUT PREJUDICE TO THE
                                                                                              GOVERNMENT
                                  14                   v.

                                  15        PACIFIC RETIREMENT SERVICES,
                                            INC., et al.,
                                  16
                                                            Defendants.
                                  17

                                  18         The court assumes the reader’s familiarity with the subject matter and procedural history of

                                  19   this case. On August 29, 2019, the court granted Cotchett, Pitre, and McCarthy, LLP’s motion to

                                  20   withdraw as counsel for the relators, Michael and Karyl McNall.1 The court stayed the case until

                                  21   September 30, 2019 to give the McNalls an additional opportunity to retain new counsel.2 The

                                  22   court cautioned the McNalls that if they failed to retain new counsel on or before the expiration of

                                  23

                                  24

                                  25

                                  26   1
                                        Order – ECF No. 71. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                  27   citations are to the ECF-generated page numbers at the top of documents.
                                       2
                                           Id. at 6.
                                  28

                                       ORDER – No. 16-cv-00889-LB
                                   1   the stay, the court would dismiss this case without prejudice to the government.3 The McNalls

                                   2   have not retained new counsel (and have not filed a motion for an extension of time).4

                                   3         A pro se plaintiff cannot bring a qui tam action or pursue a False Claims Act claim on behalf

                                   4   of the United States. Stoner v. Santa Clara Cty. Office of Educ., 502 F.3d 1116, 1126–28 (9th Cir.

                                   5   2007). As the McNalls have not retained new counsel, they cannot proceed with this case. The

                                   6   court therefore dismisses the case without prejudice to the government.

                                   7

                                   8         IT IS SO ORDERED.

                                   9         Dated: October 4, 2019

                                  10                                                     ______________________________________
                                                                                         LAUREL BEELER
                                  11                                                     United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   3
                                           Id.
                                  28   4
                                           See Docket.

                                       ORDER – No. 16-cv-00889-LB                         2
